Case: 12-50835       Document: 00512100348         Page: 1     Date Filed: 01/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 3, 2013
                                     No. 12-50835
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

AMERICO BAUTISTA-VILLARREAL,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; GEO GROUP,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-41


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Americo Bautista-Villarreal, federal prisoner # 37537-079, an alien against
whom the Bureau of Immigration and Customs Enforcement has issued a
detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, moves this court to proceed in
forma pauperis (IFP) to appeal the dismissal of his 28 U.S.C. § 2241 petition
challenging the BOP’s exclusion of him from rehabilitation programs and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50835     Document: 00512100348    Page: 2   Date Filed: 01/03/2013

                                 No. 12-50835

halfway houses.      His arguments are foreclosed by this court’s decision in
Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir. 2012), cert.
denied, ___ S. Ct. ___, 2012 WL 4462145 (U.S. Oct. 29, 2012) (No. 12-6450).
      Accordingly, Bautista Villarreal’s motion to proceed IFP is DENIED, and
his appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                       2